Strout, J.
King, one of defendants, was collector of taxes of Caribou for the year 1897. In the tax lists committed to him was an assessment against the plaintiff for seventeen dollars and ninety-six cents. The tax being unpaid, King as collector, on the twenty-fourth day of October, 1898, issued his warrant to the sheriff of Aroostook or his deputies, purporting to be under and by virtue of c. 155 of the Laws of 1893, amendatory of c. 6, § 182 of R. S. That statute authorized the collector to issue a warrant “to distrain the person or *270property of any person delinquent in paying his taxes after the expiration of the time fixed- for payment by vote of the town.” The vote of the town. fixing time for payment is made a condition precedent to the authority of the collector to issue his Avarrant of distress. It is admitted that the toAvn of Caribou did not by vote prescribe any time for payment of taxes for that year. King, therefore, had no authority to issue the warrant. Snow v. Weeks, 77 Maine, 429.
The warrant Avas placed in the hands of Parks, a deputy sheriff and the other defendant in this suit, Avho arrested the plaintiff, and committed him to jail, Avbere he remained thirteen days, Avlien he Avas discharged on payment of the tax and costs, amounting to forty-one dollars and eleven cents.
An officer is protected in the regular service of process, if it issues from competent authority and is legal upon its face. Warrants issued by inferior magistrates must show upon their face legal authority for their issue. It cannot be presumed. Gurney v. Tufts, 37 Maine, 130, 58 Am. Dec. 777; Brown v. Mosher, 83 Maine, 111, 23 Am. St. Rep. 761. This Avarrant contained no statement that a vote of the town had fixed a time for payment of taxes, nor did it direct the officer, before arrest, to deliver to the plaintiff, or leave at his last and usual place of abode, a summons from the collector issuing it, “ stating the amount of tax due, and that it must be paid Avithin ten days from the time of leaving such summons,” as required by R. S., c. 6, § 184. This section applies to warrants issued under § 182.
The Avarrant failed to show authority in the collector to issue it, and omitted a direction to leave the summons required by law, Avhich should have been, but was not, issued by the collector; and it Avas upon its face invalid and void. It therefore afforded no protection to the officer. Snow v. Weeks, 77 Maine, 429; B. & M. R. R. v. Small, 85 Maine, 462, 35 Am. St. Rep. 379.
The arrest of plaintiff having been made under, the direction of an illegal Avarrant issued by King, and the actual arrest having been made by Parks, both of them are liable for the illegal arrest and imprisonment.
*271By the report this court is authorized to assess the damages.
The plaintiff was detained thirteen days, and obliged to pay twenty-three dollars and thirty-five cents in addition to the tax to obtain his release, and was exposed to harsh treatment after his arrest, by being compelled to ride, on a cold afternoon in December, in wet clothing without sufficient outside wraps, a distance of several miles. In view of all the circumstances, we assess the damages at one hundred dollars.

Judgment for plaintiff'for one hundred, dollars.